Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 4/16/2021.
Examiner notes the Double Patenting Rejection made in the Office Action mailed 2/17/2021 stands as the applicant acknowledges a terminal disclaimer will be submitted upon the indication of allowable subject matter.
The specification amendments and drawing amendments have been entered.
In light of the amendments, drawing objections made in the Office Action mailed 2/17/2021 have been overcome.
In light of the amendments, objections to the specification made in the Office Action mailed 2/17/2021 have been overcome.

Examiner’s Note
Examiner notes the general structure defined by the phrase “rounded rectangular channels” of the newly added claim 7 is disclosed in FIG 3 as elements 42A and is being interpreted as channels having a hybrid cross-section so to not be strictly round nor strictly rectangular.

Drawings
The drawings were received on 4/16/2021.  These drawings are entered in regard to the drawing objections made in the Office Action mailed 2/17/2021.

Specification
The disclosure is objected to because of the following informalities: reference character “44” has been used to designate both “exhaust insulating sleeve” and “exhaust housing” and “exhaust housing” has been referred to as both element 43 and 44.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the heat exchanger insert is adapted so that air flowing through the inner spiral channel of each helical air channel is preheated to a temperature greater than 400°C when exiting the inner spiral channel” (emphasis added).  The heat exchanger is defined in claim 3 by functional terms, mainly, the air flowing through the inner spiral channel (element 60) of each helical air channel (element 42D) is preheated to a temperature greater than 400 C when exiting the inner spiral channel, however there is not a clear cut indication of the scope of the subject 
lack context (such as intended use or what is providing the heat to the heat exchanger),
lack structure reciting how the heat-providing means interacts with the heat exchanger (is the source of heat direct – i.e. solar, electrical, chemical, combustion, etc, – or is there a medium, such as fluid, conveying the heat to the heat exchanger from the heat source), and 
lack structure indicating how the heat-providing means specifically interacts with the inner spiral channels

Referring to the specification to determine scope, paragraphs [0003] – [0004] establishes context and discloses the present invention: 
“includes high-temperature staged recirculating burners and radiant tube burner assemblies… some embodiments of such a staged recirculating burner can include a ceramic wall as part of the combustion tube that separates the flow of the combustion gases and the flow of the products of combustion… A staged recirculating burner can further include a heat exchanger coupled to the combustion tube that heats the combustion gases provided to the combustion tube using the products of combustion from the combustion tube. In such embodiments, the combustion tube and the heat exchanger may be connected 

	Regarding what provides the heat to the heat exchanger, the specification seems to use the terms “products of combustion” and “products of heat generation” interchangeably.  Paragraph [0032] discloses “products of heat generation” flow through the surrounding fluid path that the outer spiral channel forms.”  Paragraph [0034] discloses (emphasis added):
“As the products of combustion exit the first recuperative section created by the combustion tube 47, the products transition into the exhaust housing 43 where the products enter the helical gaps 42E (Fig. 4) formed from the helical heat exchanger 42 helical combustion air channels 42E and the insulation sleeve 44 (FIG 2).  The combustion gases pass through the approximate 0.8 inches per revolution annular gap, for example, for the entire axial length of the heat exchanger 42 and finally exit the burner system via the exhaust housing outlet 33 (Fig. 1). The temperature of the heat exchanging fluid at the exhaust housing outlet 33 is such that the heat that would otherwise be lost to the atmosphere has been transferred to the combustion air, heating it to temperatures between 10500 F and 12500 F and drastically improved the efficiency of the self-recuperating single-ended radiant tube burner system.”


FIG 2 shows element 44 as forming flow passages for the heat-providing medium (the products of combustion/heat generation) by enclosing the interstitial void(s) between the helical air channels 42D by the close fit between the outer spiral channel 

While the written description discloses adequate structure to provide context for the claimed functional language and discloses structure regarding how the heat-providing means (the fluid flow of the products of combustion/heat generation) interacts with the inner spiral channels to perform the function of “air flowing through the inner spiral channel of each helical air channel is preheated to a temperature greater than 400°C when exiting the inner spiral channel” (emphasis added), the claim remains indefinite as written.  For the sake of compact prosecution, Examiner will include the structure shown in FIG 2 as falling within the scope of claim 3, however, the scope is not interpreted as being limited by what is shown in FIG 2.
Examiner suggests more context and structure be amended into the claims.  The invention is disclosed as being a heat used in conjunction with a staged recirculating burner, however, no intended use or related structure is claimed.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden (US 8162040) in view of DE 1230163 (as provided by IDS; EPO translation also provided by IDS and is references below).
Regarding claim 1, Briselden teaches a heat exchanger insert (see title) comprising a ceramic body (see abstract), the ceramic body comprising: 
a [helical annulus] formed by a plurality of helical air channels (see 124c of FIG 6 and 148ua of FIG 29A) extending around a central cavity in a length direction of the body (see central cavity along axis 150c of FIG 6 and 150ua of FIG 29A), wherein each helical air channel comprises an inner spiral channel defining a flow pathway for a fluid through the heat exchanger insert (see inner spiral channels of 124c of FIG 6 and  148ua of FIG 26A; see also column 11 line 53 - column 12 line12; see also column 28 lines 14 – 21);
wherein the ceramic body comprises silicon carbide (see column 7 lines 53 – 57), and wherein the ceramic body is adapted to receive a central gas tube through the central cavity (the body shown in FIG 29A would be capable of performing this function).

Briselden fails to teach a helical annuls.  While Briselden teaches a ceramic body with structure that is capable of receiving a central gas tube (see rejection above), DE ‘163 expressly teaches a heat exchanger insert having a helical annulus formed by a plurality of helical air channels (see FIG 1 and channels formed between elements 13, 4, 12 and 11; see also paragraphs [0004] and [0008]) and the helical annulus of DE ‘163 is adapted to receive central gas tube 3 through the central cavity.  

Briseldon teaches a heat exchanger insert for use in combustion systems that improves efficiency of heat transfer (see column 2 lines 29 – 45).

It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the prior art elements of an efficient heat exchanger insert as taught by Biseldon with a heat exchanger insert formed as a helical annulus as taught by DE ‘163 to yield predicable results.  Doing so would allow the heat exchanger insert to be used for applications such as pre-heating combustion air (as taught by DE ‘163, see paragraph [0009]).

Regarding claim 2, Briselden in view of DE ‘163 further teaches comprising a plurality of helical gaps formed between the plurality of helical air channels (see gaps 136c of FIG 7 and column 11 line 62 – column 12 line 5; see also FIGs 6 and 29A). 
Regarding claim 3, as best understood, Briselden in view of DE ‘163 further teaches wherein the heat exchanger insert is adapted so that air flowing through the inner spiral channel of each helical air channel is preheated to a temperature greater than 400°C when exiting the inner spiral channel (see column 10 lines 63 – 67).
Regarding claim 4
Regarding claim 5, Briselden in view of DE ‘163 further teaches an individual port for each helical air channels (see ports 118a and 128a of FIG 4).
Regarding claim 6, Briselden in view of DE ‘163 further teaches wherein one revolution of each helical air channel extends approximately 0.8 inches in the length direction of the body (see column 8 lines 66 – 67).
Regarding claim 7, Briselden in view of DE ‘163 teaches comprising individual ports form into rounded rectangular channels: Briselden clearly discloses individual ports for the helical gaps that share the same cross section (perpendicular to the length direction) as the gaps (see helical gaps 112ua of FIG 29A as well as helical gaps 312al of FIG 47B – see ports formed between elements 320al of FIG 47A).  
Regarding the helical air channel ports, Briselden discloses round ports in FIG 4 yet discloses helical air channels with rounded rectangular cross-sections (see 124c of FIG 6 and 148ua of FIG  29A. Given the wide range of structural arrangements for the heat exchanger insert and specifics of the helical air channels (see FIG 1, FIGs 23 – 36 and FIGs 47 & B), it would have been obvious to one of ordinary skill in the art at the time of effective filling to try various helical air channel port shapes, including the claimed rounded rectangular channels, with a reasonable expectation of success.  Doing so could improve flow dynamics into the rounded rectangular helical air ports by shaping the ports to have a similar cross section (perpendicular to the length direction) as the helical air channels.

Response to Arguments
Applicant's arguments filed 4/16/2018 have been fully considered but they are not persuasive for the reasons below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., newly added limitations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please see the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHA M BECTON/Examiner, Art Unit 3762                 

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762